Mr. Justice Horton delivered the opinion of the court. The important question in this case is whether the appellant is liable for the ground rent reserved by the lease mentioned, and accruing after the conveyance by him to McGinniss. All the substantial questions presented in the brief of counsel for appellant are embraced in that proposition. To determine that question we must consider whether there was privity of contract as well as of estate between the appellant and the appellee. As between the lessor ■and the lessee, both exist, but the privity of estate may be terminated by an assignment of the lease by the lessee. Hot so as to the privity of contract. The lessee can not shake off his contractual liability by making such an assignment. When there is no assumption by the assignee of the obligations of the lease, then as between the lessor and the assignee there is privity of estate only, and the assignee is liable for the rent while such privity of estate exists, and no longer. But the assignee may terminate such liability by assigning the lease and going out of possession. Consolidated Coal Co. v. Peers, 166 Ill. 361. In the conveyance from Slosson to the appellant dated April 4, 1889, it is provided that for $1,500 “ and in consideration of the assumption by said Warren Springer of all the obligations and liabilities of the lessee arising under said lease ” Slosson and wife “ sold, assigned and transferred ”to appellant the leasehold estate. It will be noticed that that transfer is a conveyance of such estate. It does not, in its language, purport to assign the Ipase, although it has that effect in law. By their certain quit-claim, also dated April 4, 1889, said Slosson and wife conveyed to appellant the building situated upon the demised premises, in which quit-claim it is stated that said Slosson had that day “ sold and assigned said lease and all the right, title and interest of the lessee therein ” to appellant. In its relation to the question now under consideration, that is, the assumption of liabilities by the appellant, we apprehend it makes but little, if any, difference whether the transfer of the leasehold estate is in form an assignment or a conveyance. The principle upon which the question of liability rests is substantially the same in either case. That conveyance of the leasehold was accepted by appellant, and he went into possession of the demised premises.. A part of the consideration for such conveyance as therein, expressed was “the assumption by the said Warren Springer-of all the obligations and liabilities of the lessee, arising under said lease.” What is the legal meaning and effect of that assumption ? The definition of the word “ assume ” in matters of law is “ to take upon one’s self.” The word “ assumption ” used in such a connection as defined in the Century Dictionary, means “the agreement of the transferee of property to pay obligations of the transferrer which are chargeable on it.” Had that conveyance of the leasehold stated that it was made subject to the payment of rent, etc., it would have involved or created no liability upon the part of appellant for rent accruing after he had assigned the lease and ceased to occupy the premises. -(Crawford v. NBimmons, 180 Ill. 143.) But the phraseology and formation of the sentence is such that the assumption of the obligation and liabilities of the lessee can not possibly be construed as meaning subject to such obligations and liabilities. Such assumption is a part of the consideration for the conveyance. How -can the fact that a conveyance is made subject to certain ■obligations and liabilities, be construed to constitute a part ■of the consideration for the making of such conveyance ? And, further: the conveyance in question only purports to convey the “right, title and interest” of the lessee. Without the assumption clause that would be a conveyance, and the appellant would take, subject to the obligations and liabilities of the lessee under the lease. That would have created a privity of estate only, and the appellant, by 'accepting the same, and entering into possession, would have incurred no liability except for the rent for the time he was in possession and occupancy. Hence, if the contention of counsel for appellant be correct, the assumption clause was unnecessary and did not change, or add anything to the conveyance; and the construction to be given to the conveyance would be the same as it would be if the assumption clause was not a part of it. We can not concur in that construction. It must be that that, clause means just what it says, that the appellant assumed the liabilities it expressed. Dean v. Walker, 107 Ill. 540, cited with approval in Consolidated Coal Co. v. Peers, ante, was a proceeding against the grantee in a conveyance of real estate containing the following clause, viz: “ Subject, however, to the two trust deeds, the taxes and claims aforesaid, all of which the said party of the second part hereby assumes and agrees to pay as part of the consideration of this conveyance.” The grantee was held to be liable. That is the settled law for this State. A clause in the deed under consideration in Douglas v. Cross, 56 Howd. Pr. Rep. 330, was as follows: “ Subject, however, to the assumption as a part of the consideration ” of the conveyance to, a certain mortgage. It was there held that this language amounted to an agreement on the part of the grantee to pay the mortgage. In Schley v. Pryer, 100 N. Y. 71, the clause in the deed which the Court of Appeals was called upon to construe read as follows: “This conveyance is made subject to two certain mortgages for §4,000 each, and which said party of the second part assumes, with interest from the 22d day of August, 1871.” The contention in that case, as in the case at bar, was that the language was not broad enough to impose a personal liability upon the grantee. In the opinion holding that the grantee was personally liable, the court said (p. 74): “ The defendant claims that the word 1 assumes ’ is not broad enough to impose a personal liability upon him to pay the mortgage in question. If it had been intended simply to provide that he should take the land subject to the two mortgages, the further language in this clause, in which the word ‘ assumes ’ appears, would not have been necessary. Unless that word was used to impose a personal liability upon the defendant to pay, it was wholly unnecessary and serves no purpose, and adds nothing to the force of the language used. A rule of construction requires us to give force and effect, if possible, to all the language used. That word is frequently used in deeds to impose a liability to pay upon the grantee, and we believe it is generally understood among conveyancers to impose such liability. Such effect has been ■ given to the word when so used in several well considered cases in other States. (Drury v. Tremont Imp. Co., 13 Allen 168; Loche v. Homer, 131 Mass. 93; Stout v. Folger, 34 Iowa 71; Sparkman v. Gove, 44 N. J. Law, 252.) The word must therefore have the same meaning which it would have if the words ‘ to pay’ followed it. If not, what does it mean?” The language of the assumption clause in the case at bar is much stronger against the contention of counsel than that in the case just cited. In the latter the language was simply that the grantee assumed the incumbrances, while in the case at bar the assumption was a part of the consideration for the conveyance. There are some technical objections made by appellant, such as that there is no consideration for the alleged assumption; that it does not appear that the conveyance to appellant was of the leasehold estate in question; and that such conveyance is void under the statute of frauds because it is not signed by the appellant. We have considered such objections and are of opinion that they are without merit. The’ appellant received a conveyance of the leasehold estate, received possession of such estate and assumed to pay the rent. There was thereby established between the appellant and the appellee a privity of contract, and a privity of estate. That privity of estate was terminated by the conveyance and transfer of possession of the demised premises to McGinnis. But the privity of contract—the contractual liability of appellant, was not thus terminated. Mo valid reason is apparent to us why the appellant should not pay the rent he assumed. The decree of the Superior Court is right and is affirmed.